Citation Nr: 0408576	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disability of the 
left lower extremity, manifested by cramps and muscle 
spasms.

2.  Entitlement to an initial rating in excess of 20 
percent for arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 
percent for medial collateral laxity of the left knee.

4.  Entitlement to an initial rating in excess of 10 
percent for burn scars of the left ankle.

5.  Entitlement to an initial rating in excess of 10 
percent for burn scars of the left hip.

6.  Entitlement to an increased (compensable) rating for 
burn scars of the left leg and calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1942 to January 1946.

The veteran resides in the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In August 2000, the Oakland RO received the 
veteran's claim for an increased rating for his service-
connected residuals of burns on his left lower extremity.  
In February 2001, the case was temporarily transferred as 
"brokered work" to the RO in St. Paul, Minnesota.  The 
St. Paul RO issued a decision, after which, the claim was 
returned to the Oakland RO.  The veteran disagreed with 
that decision, and the veteran perfected an appeal to the 
Board of Veterans' Appeals (Board).

In April 2003, the veteran had a hearing at the Oakland RO 
before the undersigned Acting Veterans Law Judge.

After reviewing the record, the Board is of the opinion 
that further development is required with respect to the 
increased rating claims for the following service-connected 
disabilities:  arthritis of the left knee; medial 
collateral laxity of the left knee; burn scars of the left 
ankle; burn scars of the left hip; and burn scars of the 
left leg and calf.  Accordingly, they will be the subjects 
of a remand at the end of this decision.


FINDING OF FACT

Disability of the left lower extremity, manifested by 
cramps and muscle spasms, is proximately due to burns of 
the left lower extremity sustained in service. 


CONCLUSION OF LAW

Disability of the left lower extremity, manifested by 
cramps and muscle spasms of the left lower extremity, is 
the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
his claim of entitlement to service connection for 
disability manifested by muscle cramps and spasms of the 
left lower extremity.  

II.  Facts and Analysis

The veteran seeks entitlement to service connection for 
disability of the left lower extremity manifested by muscle 
cramps and spasms.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, the evidence shows that in service, the 
veteran sustained significant burns, primarily on the 
lateral aspect of his left lower extremity.  They were 
productive of stiffness, contracture, and weakness, and he 
required months of hospitalization, as well as three 
surgical skin grafts.  During an examination in May 1945, 
the resulting scars were reportedly soft and pliable.  
There were no associated contractions or impairment of 
function.  

During his hearing in September 2003, the veteran rendered 
credible testimony of a long history of progressive pain, 
cramping, and weakness in the left thigh and calf.  Such 
history was consistent with that reported by the veteran 
during treatment by J. R., M.D., in September 2000 and 
during VA examinations in December 2000.  

During the VA examination of the veteran's scars in 
December 2000, it was noted that they seemed to cause 
slight flexion of his left leg.  The examiner concluded 
that it was more likely than not that the pain and cramps 
in the veteran's left lower extremity were due to his 
scars.  

During the VA orthopedic examination, the examiner noted 
that the veteran had limitation of motion in his left knee, 
left ankle, and left hip.  The examiner attributed the 
limitation of left knee motion to arthritic changes in the 
knee; however, he noted that there were no such changes in 
the left hip or ankle.  Therefore, he concluded that the 
limitations in the left hip and ankle joints were secondary 
to the veteran's burns in service.  In arriving at that 
conclusion, the examiner noted that the veteran did not 
have any abnormalities involving the right lower extremity.  
The examiner also noted that the veteran had degenerative 
arthrosis at all levels of the lumbar spine, as well as 
suspected L5 radiculopathy; however, he did not attribute 
the veteran's left lower extremity muscle cramps and spasms 
to that disability.  

The totality of the foregoing evidence suggests that the 
veteran has cramps and muscle spasms in his left lower 
extremity that are associated with his service-connected 
burn scars.  At the very least, the evidence is in relative 
equipoise.  That is, there is an approximate balance of 
evidence both for and against the veteran's claim.  Under 
such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Therefore, service connection for disability of 
the left lower extremity, manifested by muscle cramps and 
spasms is warranted.  To that extent, the appeal is 
allowed.


ORDER

Entitlement to service connection for disability of the 
left lower extremity, manifested by cramps and muscle 
spasms, is granted.


REMAND

The veteran also seeks increased ratings for the following 
disabilities:  arthritis of the left knee, currently 
evaluated as 20 percent disabling; medial collateral laxity 
of the left knee, currently evaluated as 10 percent 
disabling; burn scars of the left ankle, currently 
evaluated as 10 percent disabling; burn scars of the left 
hip, evaluated as 10 percent disabling; and burn scars of 
the left leg and calf, evaluated as noncompensable.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DCs) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  

With the exception of burns scars of the veteran's left leg 
and calf, service connection and the current disability 
ratings for the foregoing disorders were granted in the 
RO's rating action of February 2001.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified as amended at 38 C.F.R. § 4.118, DC's 7800-
7833 (2003)).  Those changes became effective on August 30, 
2002; and the veteran was notified of those changes in 
Statement of the Case, which was issued in November 2002.  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application 
of the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.  

In part, the former regulations and the revised regulations 
rate scars (other than those involving the head, face, or 
neck) on the basis of whether they were caused by third 
degree burns or whether they are deep or cause limited 
motion.  38 C.F.R. § 4.118, DC 7801.  There is no 
requirement that the limitation of motion be compensable.  
The predicted ranges of motion for particular joints are 
set forth at 38 C.F.R. § 4.71, Plates I and II.  The area 
of the scars is also relevant to such a rating; however, in 
this case, the area of the scars on the veteran's left 
lower extremity have not been set forth.  

The VA performed the veteran's last rating examinations in 
December 2000.  Since that time, evidence has been 
submitted which reflects the veteran's treatment at the VA 
Medical Center in Fresno, California, from February to June 
2002.  In a June 2002 VA outpatient record, the health care 
provider noted that veteran was to be considered for a 
neurosurgical consultation.  The report of that 
consultation, if held, has not been associated with the 
claims folder.  

Since the December 2000 VA examinations, the veteran has 
also submitted evidence that reflects treatment by J. R., 
M.D., from January 2001 through December 14, 2001.  

During his hearing on appeal, the veteran testified that 
since his VA examinations in December 2000, his physical 
condition had changed.  He also testified that as late as 
March 2003, he had received additional treatment from J. 
R., M.D.  

In light of the foregoing, additional development of the 
increased rating issues is warranted prior to further 
consideration by the Board.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Obtain records from J. R., M.D., 
reflecting the veteran's treatment 
since December 14, 2001.  A failure to 
reply or a negative reply to any 
request must be set forth in writing 
and associated with the claims folder.

3.  Contact the veteran and obtain the 
names, addresses, and approximate dates 
of treatment or examination, of all 
other health care providers who may 
possess additional records pertinent to 
his claims of entitlement to increased 
ratings for arthritis of the left knee, 
medial collateral laxity of the left 
knee, burn scars of the left ankle, 
burn scars of the left hip and burn 
scars of the left leg and calf.  A 
failure to reply or a negative reply to 
any request must be set forth in 
writing and associated with the claims 
folder.

4.  When the actions in paragraph 2 and 
3 have been completed, schedule the 
veteran for a surgical examination to 
determine the extent of his service-
connected burn scars of the left lower 
extremity.  The claims file must be 
made available to the examiner for 
review, and the examiner must verify 
that he or she has, in fact, reviewed 
the claims file.  All indicated tests 
and studies must be performed, and the 
surface area of the scars must be 
reported in inches or centimeters.  

5.  When the actions in paragraph 2 and 
3 have been completed, schedule the 
veteran for orthopedic and neurological 
examinations to determine the extent of 
his service-connected disabilities of 
the left hip, left knee, and left 
ankle.  The claims file must be made 
available to each examiner for review, 
and the examiner must verify that he or 
she has, in fact, reviewed the claims 
file.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
examiners must describe the extent of 
any incoordination, weakened movement, 
and/or excess fatigability.  The 
examiners must also identify any 
objective evidence of pain or 
functional loss due to pain.  If the 
veteran has limitation of motion of the 
left hip or left knee or left ankle, 
the examiners must render an opinion as 
to the degree of limitation, i.e., 
slight, moderate, or severe.  If the 
veteran has ankylosis in any of those 
areas, the examiners must state whether 
it is favorable or unfavorable.  The 
examiners must also express an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiners 
must so state.  Finally, the examiners 
must provide an opinion, with complete 
rationale, as to the effect, if any, of 
the veteran's service-connected 
disabilities of the left hip, left 
knee, and left ankle on his ability to 
obtain/retain substantially gainful 
employment.  

6.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issues of entitlement 
to increased ratings for the following 
disabilities:  arthritis of the left 
knee, currently evaluated as 20 percent 
disabling; medial collateral laxity of 
the left knee, currently evaluated as 
10 percent disabling; burn scars of the 
left ankle, currently evaluated as 10 
percent disabling; burn scars of the 
left hip, evaluated as 10 percent 
disabling; and burn scars of the left 
leg and calf, evaluated as 
noncompensable.  In so doing, be 
mindful of the Court's holdings in 
Karnas and Fenderson noted above.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



